Title: To Benjamin Franklin from Henry Wyld, 8 October 1782
From: Wyld, Henry
To: Franklin, Benjamin


Most excellent sir
Londonderry Oct. 8th. 1782
We have all got our Bonds discharged, but with a great deal of trouble and expence, we still wish to persevere in the first design, but our Circumstances being greatly impared we shall not be able to proceed directly, yet as there are hopes of a more free passage through a Peace which we conclude by our Prints not to be far off we wish early to arrive at Philadelphia, and in hopes of you giving us the most early inteligence that possible can be relied upon, and if consistent afording us a passage in one of your Country vessels I am for self and Co. your Excellencys Most obedient servant
Henry Wyld

P.S. I desire you will forwd. the inclosed to the Person to whom it is addressed, and I will write to you shortly desiring your reply

 
Addressed: Mr. Ferdinand Grand / Mercht. / Paris
Notation: H. Wyld. 8 Oct. 1782
